DETAILED ACTION
Examiner’s Reason for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art reference of Shin (U.S. Pub. No. 2019/0310509) teaches a display device having a first sub-pixel that comprises of a first LC capacitor and a first storage capacitor and a second sub-pixel that comprises of a second LC capacitor and a second storage capacitor, wherein the second sub-pixel has a third transistor. Shin does not teach for an integer N, except for the last row of sub-pixels, in the Nth row of sub-pixels, the drain of the third TFT of each sub-pixel being electrically connected to the first end of the second LC capacitor of a corresponding sub-pixel in the (N+1)th row of sub-pixels as mentioned in claims 1 and 10.
	The prior art reference of Lee (U.S. Pub. No. 2016/0055807) teaches a display apparatus having a first and second sub-pixels, wherein each sub-pixel has a corresponding LC capacitor and a storage capacitor. The second sub-pixel has a third 
	The prior art reference of Li (U.S. Pub. No. 2012/0313915) teaches a thin film transistor array having a first sub-pixel and a second sub-pixel wherein each sub-pixel has an LC capacitor and a storage capacitor. A third transistor connects the first and second sub-pixels. Li Also does not teach for an integer N, except for the last row of sub-pixels, in the Nth row of sub-pixels, the drain of the third TFT of each sub-pixel being electrically connected to the first end of the second LC capacitor of a corresponding sub-pixel in the (N+1)th row of sub-pixels as mentioned in claims 1 and 10.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
No (U.S. Pub. No. 2017/0108723) teaches a display device having a first and a second sub-pixel.

Chen (U.S. Patent No. 7,800,569) teaches a second sub-pixel connected via a transistor to the first sub-pixel of the next row. 
	Song (U.S. Pub. No. 2003/0095223) teaches a sub-pixel structure of a display device.
Therefore, the above mentioned prior arts do not teach every structure limitation of the sub-pixels mentioned in claims 1 and 10. Wherein, the prior arts do not teach the third transistor having a drain electrode being connected to the 1st side of capacitor C4/C3, which is the source of transistor T3 of the next sub-pixel. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712.  The examiner can normally be reached on Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691